—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered December 15, 1994, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility and identification issues were properly placed before the trier of fact and we find no reason to disturb its findings. Concur—Murphy, P. J., Sullivan, Tom, Mazzarelli and Colabella, JJ.